DETAILED ACTION
In the response filed February 1, 2021, the Applicant amended claims 1, 2, 5, 8, 10, 12, 13, 15.  Claims 1-20 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 13-20 were rejected under 35 U.S.C. 112(b) as being indefinite.  Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the rejection from the previous Office action.

Applicant’s arguments for claims 1-20 with respect to the 35 U.S.C. 101 rejection have been considered but are unpersuasive.  Applicant argues that the additional limitations of integrate the abstract idea into a practical application as the claimed invention is an improvement in technology.  Examiner respectfully disagrees.  The amendments and claim limitations still, under broadest reasonable interpretation, describe or set-forth “issuance and redemption of individualized promotional offers in conjunction with redeemable one-time-use bank card numbers,” which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As discussed before in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a server system,” communicating over a “communications network;” to “a Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  Similar to storing data in a database, preloading promotional information onto a terminal is well-understood, routine and conventional.  As such, storing promotional information onto a terminal to be displayed after determining a user’s interaction does not integrate the claimed invention into a practical application. 
With respect to the "improvement" consideration, the alleged improvements are non-technical subjective/abstract improvements, not technical improvements to computers or technological processes.  Issuance and redemption of individualized promotional offers in conjunction with redeemable one-time-use bank card numbers to reduce the possibility of fraud, if anything, a business “improvement” (e.g., generation of new advertisements).  The idea of associating offers to one-time-use numbers to reduce fraudulent activities is not a patent eligible “improvement.”  That a computer is used to implement a process to issue and redeem targeted promotional offers serves merely to implement the abstract idea on a generic computer.  Use of a generic computer does not transform this idea a patent eligible “improvement.”  Examiner has specifically explained how the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an 

Applicant’s arguments for claims 1-20 with respect to the 35 U.S.C. 103 rejection has been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-20 are drawn to a method, which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 13 (representative of claim 1) recites/describes the following steps:
“receiving… information regarding and defining a promotional offer campaign involving providing an initial promotional offer to a plurality of consumers;”
“recording a receipt of funding for the promotional offer campaign…, representing funds and fees to provide redemption of a determined number of the initial promotional offer;” 

“recording the serialized promotional offers on a blockchain…;”
“associating a one-time-use unique bank card number with each of the determined number of the initial promotional offer and storing each unique bank card number on the block chain…;”
“transmitting one of the bank card numbers… as a received promotional offer, whereby the consumer is enabled to use the bank card number at a point of sale to redeem the received promotional offer;”
“receiving…an indication that the bank card number was used at the point of sale to redeem the received promotional offer as a redeemed promotional offer;”
“confirm on the blockchain that the redeemed promotional offer has not yet been used;” 
“allocate payment for redemption of the redeemed promotional offer within one week of redemption;” and 
“updating the blockchain… to show that the redeemed promotional offer has been used.”
These steps, under broadest reasonable interpretation, describe or set-forth funding and settlement of a promotional offer, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), 

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a server system,” communicating over a “communications network;” to “a consumer computing device” and “a point-of-sale electronic device,” (claims 1 and 13). 
The requirement to execute the claimed steps/functions using “a server system,” communicating over a “communications network;” to “a consumer computing device” and “a point-of-sale electronic device,” (claims 1 and 13) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).

Dependent claims 2-12 and 14-20 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-12 and 14-20 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-12 and 14-20 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-12 and 14-20 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ritorto et al. (US Pub. No. 2012/0143759 A1), hereinafter Ritorto, in view of Rohlfing et al. (US Pub. No. 2017/0323294 A1), hereinafter Rohlfing.
Regarding claim 1, Ritorto discloses a method performed in a server system for facilitating improved, rapid settlement in the promotional offer industry, comprising: causing a server system to associate a one-time-use unique bank card number with an initial promotional offer, whereby each initial promotional offer is uniquely associated with a single one-time-use unique bank card number, thereby ensuring that each initial promotional offer can only be electronically redeemed a single time (Par. [0043], additional benefit can be provided in relation to or applied to the financial transaction, wherein the discount or promotion can relate to or be offered by the seller (e.g., which also can be, or be associated with, a financial institution), a financial institution, an entity related to (e.g., providing) the service, an entity related to (e.g., manufacturing) the product, and/or another entity. For instance, an SUFACN can be used not 
using the server system to transmit the bank card number to a consumer computing device over an electronic communications network as a received promotional offer, whereby a consumer operating the consumer computing device is enabled to use the bank card number at a point of sale to redeem the received promotional offer (Par. [0046], communication device displaying the single use number can be presented for a transaction); and
receiving, at the server system and over the electronic communications network, an indication from a point-of-sale electronic device that the bank card number was used at the point of sale to redeem the received promotional offer (Par. [0048], seller’s register component in communication with the financial transaction platform presents the single use number).
Ritorto does not explicitly disclose allocating payment for redemption of the received promotional offer within one week of receipt of the indication that the bank card number was used at the point of sale.  Rohlfing teaches allocating payment for redemption of the received promotional offer within one week of receipt of the indication that the bank card number was used at the point of sale (Par. [0034], If validation of the record of guaranteed payment is successful, then the acquirer processing server 110 may instantaneously credit a transaction account associated with the merchant system 108 for the transaction amount).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-time use number transaction system of Ritorto to include the payment settlement abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in 
Regarding claim 2, Ritorto discloses further comprising: upon association of the bank card number with the initial promotional offer, writing the association of the bank card number (Par. [0043], additional benefit can be provided in relation to or applied to the financial transaction, wherein the discount or promotion can relate to or be offered by the seller (e.g., which also can be, or be associated with, a financial institution), a financial institution, an entity related to (e.g., providing) the service, an entity related to (e.g., manufacturing) the product, and/or another entity. For instance, an SUFACN can be used not only as a secure code to facilitate payment for a desired product or service, but also can be used to obtain a discount on the desired product or service); and upon reception of the indication that the bank card number was used at the point of sale, writing a record of redemption of the received promotional offer (Par. [0053], single use number related to promotion or discount, approval given by platform to apply the discount or other promotional benefit). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-time use number transaction system of Ritorto to include the payment settlement abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types, the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system of Ritorto the 
Regarding claim 3, Ritorto does not explicitly disclose wherein payment is allocated to a merchant associated with the point of sale within three days after redemption of the received promotional offer.  Rohlfing teaches wherein payment is allocated to a merchant associated with the point of sale within three days after redemption of the received promotional offer (Par. [0034], If validation of the record of guaranteed payment is successful, then the acquirer processing server 110 may instantaneously credit a transaction account associated with the merchant system 108 for the transaction amount).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-time use number transaction system of Ritorto to include the payment settlement abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types, the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system of Ritorto the 
Regarding claim 4, Ritorto does not explicitly disclose wherein payment is allocated to a merchant associated with the point of sale within one day after redemption of the received promotional offer.  Rohlfing teaches wherein payment is allocated to a merchant associated with the point of sale within one day after redemption of the received promotional offer (Par. [0034], If validation of the record of guaranteed payment is successful, then the acquirer processing server 110 may instantaneously credit a transaction account associated with the merchant system 108 for the transaction amount).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-time use number transaction system of Ritorto to include the payment settlement abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types, the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system of Ritorto the 
Regarding claim 5, Ritorto discloses further comprising assigning a value of the initial promotional offer to the bank card number upon association of the bank card number with the initial promotional offer (Par. [0043], additional benefit can be provided in relation to or applied to the financial transaction, wherein the discount or promotion can relate to or be offered by the seller (e.g., which also can be, or be associated with, a financial institution), a financial institution, an entity related to (e.g., providing) the service, an entity related to (e.g., manufacturing) the product, and/or another entity. For instance, an SUFACN can be used not only as a secure code to facilitate payment for a desired product or service, but also can be used to obtain a discount on the desired product or service), whereby the bank card number can be used as partial payment in an amount of the received promotional offer (Par. [0053], single use number related to promotion or discount, approval given by platform to apply the discount or other promotional benefit).
Regarding claim 6, Ritorto discloses wherein on redemption of the received promotional offer at a point-of-sale electronic device, the bank card number is transmitted to a third-party bank card authorization processor (Par. [0071], the third-party entity 314 also can be a financial institution with which one or more users can have respective financial accounts that can be managed by a financial account management component).
Regarding claim 7, Ritorto discloses wherein payment for redemption of the received promotional offer is allocated to a merchant associated with the point of sale (Par. [0071], entity pays seller directly and receive re-imbursement).
Regarding claim 8, Ritorto does not explicitly disclose wherein a value is not assigned to the bank card number, whereby the bank card number cannot be used as a traditional bank card for partial payment in redemption of the received promotional offer, but wherein on redemption of the received promotional offer, the bank card number is transmitted over the electronic communications network to a third-party bank card authorization processor for a no-value authentication that the received promotional offer was used.  Rohlfing teaches wherein a value is not assigned to the bank card number (Par. [0023], virtual payment card – one-time-use card number and does not hold an amount of money), whereby the bank card number cannot be used as a traditional bank card for partial payment in redemption of the received promotional offer (Par. [0023], virtual payment card – one-time-use card number created solely for a single-use between a payer and a payee), but wherein on redemption of the received promotional offer, t the bank card number is transmitted over the electronic communications network to a third-party bank card authorization processor for a no-value authentication that the received promotional offer was used (Par. [0022], where recorded guarantees may be posted to a third party network for independent verification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-time use number transaction system of Ritorto to include the payment settlement abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in 
Regarding claim 9, Ritorto discloses wherein payment for redemption of the received promotional offer is allocated to the consumer or an account associated with the consumer (Par. [0051], valid single use number is validated and the platform facilitates processing of the transaction; Par. [0053], single use number related to promotion or discount, approval given by platform to apply the discount or other promotional benefit).
Regarding claim 11, Ritorto discloses wherein the bank card number is transmitted to an app operating on the consumer computing device, and wherein payment for redemption of the received promotional offer is allocated to a consumer account associated with the app (Par. [0044], computing device with an electronic wallet application program; Par. [0045], single use account number used with registered financial accounts).
Regarding claim 12, Ritorto discloses wherein receiving an indication from a point-of-sale electronic device that the bank card number was used at the point of sale to redeem the .


Claims 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ritorto (US Pub. No. 2012/0143759 A1) in view of Rohlfing (US Pub. No. 2017/0323294 A1) and Harris et al. (US Pub. No. 2015/0348169 A1), hereinafter Harris.
Regarding claim 10, Ritorto does not explicitly disclose further comprising: recording a receipt of payment for the initial promotional offer at the server system at or before a time when the bank card number is associated with the initial promotional offer from a promoter; and storing the payment for the initial promotional offer in a promotional offer account; wherein the step for allocating payment for redemption of the received promotional offer comprises an electronic transfer of money for the received promotional offer from the promotional offer account.
Harris teaches recording a receipt of payment for the initial promotional offer at the server system at or before a time when the bank card number is associated with the initial promotional offer from a promoter  (Par. [0436], manufacturer purchase iPON credits and offer the discount as part of the sale to entice buyers); and 
storing the record of payment for the initial promotional offer in a promotional offer account at the server system; wherein the step for allocating payment for redemption of the received promotional offer comprises an electronic transfer of money for the received promotional offer from the promotional offer account and a record of such transfer of money at the server system (Par. [0437], Manufacturer coupons provide a discount at the Point Of Sale, and the manufacturer refunds to the retailer this discount after the same is made. These manufacturer coupons would reside in the customer's account, along with other iPONs, and could be transferred or sold to other customers with iPON accounts).

Regarding claim 13, Ritorto discloses a method performed in a server system for preventing fraud in the promotional offer industry, comprising: 
associating a bank card number with each of the determined number of the initial promotional offer (Par. [0043], additional benefit can be provided in relation to or applied to the financial transaction, wherein the discount or promotion can relate to or be offered by the seller (e.g., which also can be, or be associated with, a financial institution), a financial institution, an entity related to (e.g., providing) the service, an entity related to (e.g., manufacturing) the product, and/or another entity. For instance, an SUFACN can be used not only as a secure code to facilitate payment for a desired product or service, but also can be used to obtain a discount on the desired product or service); 
transmitting one of the bank card numbers from the server system to a consumer computing device over a communications network as a received promotional offer, whereby the consumer is enabled to use the bank card number at a point of sale to redeem the received promotional offer(Par. [0046], communication device displaying the single use number can be presented for a transaction); 
receiving, at the server system and over the communications network, an indication that the bank card number was used at the point of sale to redeem the received promotional offer as a 
Ritorto does not explicitly disclose storing each unique bank card number on the blockchain maintained by the server system;
receiving, at the server system, information regarding and defining a promotional offer campaign involving providing an initial promotional offer to a plurality of consumers; 
recording a receipt of funding for the promotional offer campaign at the server system, representing funds and fees to provide redemption of a determined number of the initial promotional offer; 
causing the server system to serialize the determined number of the promotional offer with unique serial numbers; 
recording the serialized promotional offers on a blockchain maintained by the server system;
using the server system to confirm on the blockchain that the redeemed promotional offer has not yet been used;
using the server system to allocate payment for redemption of the redeemed promotional offer within one week of redemption; and 
updating the blockchain maintained by the server system to show that the redeemed promotional offer has been used. 
Harris teaches receiving, at the server system, information regarding and defining a promotional offer campaign involving providing an initial promotional offer to a plurality of consumers (Par. [0436], A kitchen cabinet manufacturer could offer an iPON™ credit on a specific brand of refrigerator); 

causing the server system to serialize the determined number of the promotional offer with unique serial numbers (Par. [0231], Each iPON has an associated promotional code or unique serial number. This promotional code or serial number is used to identify the serialized iPON); 
recording the serialized promotional offers on a blockchain maintained by the server system (Par. [0187], security features may include a combination credit/debit card account, a current transaction and any or all iPON field information and registering it in a cryptocurrency blockchain ledger system).
Rohlfing teaches storing each unique bank card number on the blockchain maintained by the server system (Par. [0052], transaction data includes account number and offer data; Par. [0026], transactions are posted as a ledger of electronic transactions in the blockchain); using the server system to confirm on the blockchain that the redeemed promotional offer has not yet been used (Par. [0046], validation of transactions made on blockchain network);
using the server system to allocate payment for redemption of the redeemed promotional offer within one week of redemption (Par. [0034], If validation of the record of guaranteed payment is successful, then the acquirer processing server 110 may instantaneously credit a transaction account associated with the merchant system 108 for the transaction amount); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Ritorto to include the intelligent coupon abilities of Harris as a need exists for dynamic discount coupons tied to a customer to prevent lost sales and inefficient utilization of resources (Harris, Par. [0005]).  Storing value of the promotional offer to provide dynamic coupons would enable a blockchain coupon system prevent lost sales and inefficient utilization of resources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-time use number transaction system of Ritorto and Harris to include the payment settlement abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types, the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system of Ritorto and Harris the allocating abilities of Rohlfing since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 
Regarding claim 14, Ritorto discloses further comprising assigning a value of the initial promotional offer to the bank card number upon association of the bank card number with the initial promotional offer (Par. [0043], additional benefit can be provided in relation to or applied to the financial transaction, wherein the discount or promotion can relate to or be offered by the seller (e.g., which also can be, or be associated with, a financial institution), a financial institution, an entity related to (e.g., providing) the service, an entity related to (e.g., manufacturing) the product, and/or another entity. For instance, an SUFACN can be used not only as a secure code to facilitate payment for a desired product or service, but also can be used to obtain a discount on the desired product or service), whereby the bank card number can be used as partial payment in an amount of the received promotional offer (Par. [0053], single use number related to promotion or discount, approval given by platform to apply the discount or other promotional benefit).
Regarding claim 15, Ritorto discloses wherein on redemption of the received promotional offer at a point-of-sale electronic device, the bank card number is transmitted from the point-of-sale electronic device to a third-party bank card authorization processor (Par. [0071], the third-party entity 314 also can be a financial institution with which one or more users can have respective financial accounts that can be managed by a financial account management component).
Regarding claim 16, Ritorto discloses wherein payment for redemption of the received promotional offer is allocated to a merchant associated with the point of sale (Par. [0071], entity pays seller directly and receive re-imbursement).
Regarding claim 17, Ritorto does not explicitly disclose wherein payment is allocated to a merchant associated with the point of sale within three days after redemption of the received promotional offer.  Rohlfing teaches wherein payment is allocated to a merchant associated with the point of sale within three days after redemption of the received promotional offer (Par. [0034], If validation of the record of guaranteed payment is successful, then the acquirer processing server 110 may instantaneously credit a transaction account associated with the merchant system 108 for the transaction amount).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-time use number transaction system of Ritorto to include the payment settlement abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types, the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system of Ritorto the allocating abilities of Rohlfing since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18, Ritorto does not explicitly disclose wherein a value is not assigned to the bank card number, whereby the bank card number cannot be used as a traditional bank card for partial payment in redemption of the received promotional offer, but wherein on redemption of the received promotional offer, the bank card number is transmitted to a third-party bank card authorization processor for a no-value authentication that the received promotional offer was used.  Rohlfing teaches wherein a value is not assigned to the bank card number (Par. [0023], virtual payment card – one-time-use card number and does not hold an amount of money), whereby the bank card number cannot be used as a traditional bank card for partial payment in redemption of the received promotional offer (Par. [0023], virtual payment card – one-time-use card number created solely for a single-use between a payer and a payee), but wherein on redemption of the received promotional offer, t the bank card number is transmitted to a third-party bank card authorization processor for a no-value authentication that the received promotional offer was used (Par. [0022], where recorded guarantees may be posted to a third party network for independent verification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-time use number transaction system of Ritorto to include the payment settlement abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types, the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in 
Regarding claim 19, Ritorto discloses wherein payment for redemption of the received promotional offer is allocated to the consumer or an account associated with the consumer (Par. [0051], valid single use number is validated and the platform facilitates processing of the transaction; Par. [0053], single use number related to promotion or discount, approval given by platform to apply the discount or other promotional benefit).
Regarding claim 20, Ritorto discloses wherein the bank card number is transmitted to an app operating on the consumer computing device, and wherein payment for redemption of the received promotional offer is allocated to a consumer account associated with the app (Par. [0044], computing device with an electronic wallet application program; Par. [0045], single use account number used with registered financial accounts).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621